PD-0175-15
                                 PD - 0 1 7 5 - 1 5                       COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                        Transmitted 2/12/2015 6:20:10 PM
                                                                          Accepted 2/13/2015 9:51:35 AM
                                                                                           ABEL ACOSTA
                                                                                                 CLERK

                                    PD NO.                                    qla sJreA
                                                                              PC 2/zstJzpi^
                          In The Texas Court Of Criminal Appeals
                                         Austin,Texas


                             JOSE GUADALUPE MARTINEZ,

         FILED IN                                          Defendant-Appellant,
COURT OF CRIMINALAPPEALS
                                                vs.
      February 13, 2015

   ABELACOSTA, CLERK              THE STATE OF TEXAS,

                                                           Plaintiff-Appellee.



                    MOTION FOR EXTENSION OF TIME TO FILE
                     PETITION FOR DISCRETIONARY REVIEW


        TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
        APPEALS, AUSTIN, TEXAS:

              NOW COMES JOSE GUADALUPE MARTINEZ, by and through his

        undersigned attorneys, and pursuant to Tex.R.App.P. 10.5(b), respectfully moves this
        Honorable Court for an extension of time, to Wednesday, March 18,2015, to file his

        Petition For Discretionary Review. In support ofthis request, Mr. Martinez would

        show this Honorable Court as follows.
                                 Statement Of The Case


      Petitioner Jose Guadalupe Martinez was charged in a Superseding Indictment with

two counts of sexual assault of a child, in violation of TEX. PENAL CODE § 22.01. Mr.

Martinez pleaded not guilty to the charges, and his trial began on October 22, 2012, in the

38th Judicial District with the Honorable Camille DuBose presiding. On October 25, 2012,

the jury found Mr. Martinez guilty of each count. Mr. Martinez tried the question of his

punishment to a jury which, on October 26, 2012, returned a punishment verdict

recommending a 5-year term of confinement on Count One, and a 10-year term of

confinement on Count Two. Judge DuBose entered judgment that same day, and ordered

that the sentences be cumulated for a total term of 15 years' confinement in the Texas

Department of Criminal Justice, Institutional Division.

       On October 31, 2012, Mr. Martinez filed a timely Notice of Appeal. On October 29,

2014, the Fourth Court affirmed Mr. Martinez's convictions inanunpublished Memorandum

Opinion. Mr. Martinez sought to petition the Fourth Court for rehearing. The Fourth Court
set a due date ofJanuary 16,2015, with no further extensions. On January 26, 2015, counsel

sought to file a 37-page petition in the Fourth Court, accompanied by a motion for leave to

file an oversized petition, and a motion for leave to file the petition out-of-time under TEX.
R. APP. P. 2 and 48.9.' The Court declined to exercise its discretion to permit the filing in

an order entered January 28, 2015.

                                              II.


                         Request For Extension Of Time To File
                          A Petition For Discretionary Review

       For the reasons which follow, counsel respectfully request a thirty-day extension of

time, to Wednesday, March 18, 2015, to file a Petition For Discretionary Review in Mr.

Martinez's behalf. This is Mr. Martinez's first request for an extension of time.




      'On direct appeal, Mr. Martinez in two grounds argued that he was denied his Due
Process right to present a defense at trial through the trial court's extreme limitations on
cross-examination, limitations so severe that Mr. Martinez was deprived of his
constitutional right to confront and cross-examine his accusers. These issues were fully
preserved in the trial court. In its opinion of October 29, the Fourth Court declined to
address Mr. Martinez's constitutional issues on the ground that counsel had not addressed
each ruling of the trial court, pointing out how each ruling was "clearly erroneous."
Counsel was unaware that there were any defects in her briefing, even through oral
argument, where she argued Mr. Martinez's constitutional claims without any indication
from the Court that there was a problem. The underlying trial record was long, lengthy
proffers and bills of exception were made throughout, and the court's numerous rulings
during the testimony ofthree witnesses were often on more than one ground. In the
petition, counsel sought to remedy the defects described by the Court, and asked the Court
to consider that the task was long and unusually difficult. Counsel required 37 pages to
 identify each ruling ofthe trial court, and to explain how each ruling was clearly
 erroneous, usually on more than one basis.
                                          III.


                                  Basis Of Request

        As so often seems to happen, all of counsel's briefing obligations have due

dates within the next two weeks. Counsel has an opening brief due tomorrow,

February 13,2015, in United States v. JoseRangel, Appeal No. 14-50815,which she

is just completing. Counsel has two state appellate cases, with opening briefs due on

March 2,2015. Andres Solis Vielma vs. StateofTexas, Appeal No. 04-14-00742-CR;

and David Charles vs. StateofTexas, Appeal No. 04-14-00761-CR. Both have long

records. Counsel hopes to complete Mr. Vielma's opening brief for filing on that

date.    We believe that one volume Mr. Charles's record may not have been

transcribed.


        In seeking discretionary review, Mr. Martinez will ask for reliefon the merits

of his case, but will also seek a remand to the Fourth Court under Tex. R. App. P.

45.1, as his substantial constitutional claims were not addressed there.

                                      PRAYER


        FOR ALL OF THESE REASONS, JOSE GUADALUPE MARTINEZ

respectfully prays that this Honorable Court will grant him an extension of time to

Wednesday, March 18, 2015, to file his Petition For Discretionary Review.
  Respectfully submitted,

  NANCY B. BAROHN
  1202 South Alamo Street
  San Antonio, Texas 78210
  (210) 226-4263
  (913) 302-6708 (cell phone)
  Texas Bar Number: 01796500
  nbb@airmail.net

  MEGAN V. COOK
  Cook and Cook Law Firm
  115 East Travis, Suite 1620
  San Antonio, Texas 78205
 (210)271-2800
 Texas Bar Number: 24065072
 cookandcooklaw(a> gmail.com

 Attorneysfor Mr. Jose Guadalupe Martinez,
      Petitioner-Appellant

By:    /s/: Nancy B. Barohn
      NANCY B. BAROHN
                                CERTIFICATE OF SERVICE


       I certify that I served a true and correct copy of the foregoing motion by prepaid, first-

class, United States mail on:

       Mr. Danny Kindred
       District Attorney for the
         38th Judicial District
       3102 AvenueG
       Hondo, Texas 78861

       Mr. Edward Shaughnessy, III
       Attorney at Law
       206 East Locust Street
       San Antonio, Texas 78212



              - on this the       12th     day of February, 2015.




                                               Is/:    Nancy b. Barohn
                                             NANCY B. BAROHN
                                                                                 34X ^
                                Jfourtj Court of Appeal*
                                      i£>an Antonio, (Kexas;

                                  MEMORANDUM OPINION

                                          No. 04-12-00739-CR

                                     Jose Guadalupe MARTINEZ,
                                              Appellant

                                                   v.



                                         The STATE of Texas,
                                              Appellee

                       From the 38th Judicial District Court, Real County, Texas
                                    Trial Court No. 2010-1132-DR
                          The Honorable Camile G. Dubose, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 29, 2014

AFFIRMED


           Jose Guadalupe Martinez appeals his convictions for sexual assault of a child. He contends

the trial court erred by denying his motion to suppress his oral and written confessions, erred in

refusing to submithis requested instruction on the voluntariness of those confessions, and violated

his due process right to present a meaningful defense. He also asks this court to determine whether

certain records that were submitted to the trial court in camera and subsequently sealed contained

Brady material. We affirm.
                                                                                      04-12-00739-CR



                                          Background                   id.

                                                -2-
                                                                                    04-12-00739-CR



 § 22.011(a)(2)(B). The other count alleged Martinez intentionally or knowingly caused the
 penetration ofthe complainant's anus with Martinez's sexual organ. See id. §22.011(a)(2)(A). The
jury convicted Martinez and assessed his punishment at five years' imprisonment for the first
count, and ten years' imprisonment for the second count. The trial court ordered Martinezto serve

his sentences consecutively.

                                     Motion to Suppress

        Martinez contends the trial court erred by denying his motion to suppress all oral and

written statements stemming from the interview with Springer. He argues the oral statements
should be suppressed because they were the product of a custodial interrogation and he was not
giventhe warningsrequired by Miranda v. Arizona and article 38.22 ofthe Texas Code ofCriminal

Procedure prior to the interview. Martinez also argues his written statements should have been

suppressed, even though he was given the required warnings before making them, because those

statements were the product of a two-step interrogation process designed to circumvent the

requirements of Miranda and state law.

       Under the Fifth Amendment, statements made bya suspect during a custodial interrogation

are inadmissible unless certain warnings were given to the suspect before he makes those

statements. Miranda v. Arizona, 384 U.S. 436, 444^15 (1966); see U.S. CONST, amend. V. Article

38.22 of the Texas Code of Criminal Procedure also requires the suppression of statements made

during a custodial interrogation unless certain statutorily prescribed warnings are given. Tex.

Code Crim. Proc. Ann. art. 38.22 (West Supp. 2014); Herrera v. State, 241 S.W.3d 520, 526

(Tex. Crim. App. 2007). The police cannot evade the requirements of Miranda by engaging in a

deliberate two-step interrogation process, whereby the police elicit unwarned statements from a

suspect and then elicitthe same statements after givingthe suspectthe required warnings. Missouri



                                              •3-
                                                                                         04-12-00739-CR



 v. Seibert, 542 U.S. 600, 614-17 (2004) (plurality op.); id. at 620-22 (Kennedy, J., concurring in
judgment); Carter v. State, 309 S.W.3d 31,38 (Tex. Crim. App. 2010).

        When seeking the suppression of unwarned statements, the defendant bears the burden to

 prove a statement was the product of a custodial interrogation. Herrera, 241 S.W.3d at 525; see

Gardner v. State, 306 S.W.3d 274, 295 (Tex. Crim. App. 2009) ("Appellant has failed to establish
that he was in custody during the telephone conversation."). Asuspect is in "custody" for Miranda
purposes if a reasonable person would believe that his freedom of movement was restrained to the

degree associated with a formal arrest under the circumstances of the interrogation. Herrera, 241
S.W.3d at 525. This "reasonable person" standard presupposes an innocent person. Dowthitt v.
State, 931 S.W.2d 244, 254 (Tex. Crim. App. 1996). The Court of Criminal Appeals treats the
requirement of "custody" under Miranda consistently with the requirement of custody under
article 38.22. Herrera, 241 S.W.3d at 526.

        Two discrete inquiries are necessary for a custody determination: first, what were the

circumstances surrounding the interrogation; and second, given those circumstances, would a

reasonable person have felt he or she was not at liberty to terminate the interrogation and leave.

Id. at 532. "The determination of custody must be made on an ad hoc basis, after considering all

of the (objective) circumstances." Dowthitt, 931 S.W.2d at 255. A suspect may be in custody if

there is probable cause to arrest and law enforcement officers do not tell him he is free to leave.

Id. The officer's knowledge of probable cause must be manifested to the suspect and "[s]uch

manifestation could occurif information substantiating probable cause is related bythe officers to

the suspector by the suspect to the officers." Id. "[C]ustody is established if the manifestation of

probable cause, combined with other circumstances, would lead a reasonable person to believe

that he is under restraint to the degree associated with an arrest." Id.; see Statev. Saenz, 411 S.W.3d

488, 496 (Tex. Crim. App. 2013) (holding the duration of an interrogation and the exercise of
                                                 -4
                                                                                      04-12-00739-CR



control over a suspect during an interrogation are circumstances that, when combined with a

manifestation ofprobable cause, may establish an interrogation was custodial).
        The trial court's ultimate "custody" determination presents a mixed question of law and
fact. Herrera, 241 S.W.3d at 526. Therefore, we afford almost total deference to a trial court's

custody determination when the questions of historical fact turn on credibility and demeanor. Id.
at 526-27. Conversely, when the questions of historical fact do not turn on credibility and
demeanor, we will review a "custody" determination de novo. Id. at 527. If the trial court's

determination does not turn on credibility or demeanor, we apply "(1) a deferential standard of

review to the trial court's factual assessment ofthe circumstances surrounding the interrogation,
and (2) a de novo review to its ultimate legal determination that appellee was in custody." Saenz,

411 S.W.3d at 494. "[A] question 'turns' oncredibility and demeanor 'when the testimony of one

or more witnesses, if believed, is always enough to add up to what is needed to decide the

substantive issue.'"Id. (quoting Abney v. State, 394 S.W.3d 542, 547 (Tex. Crim. App. 2013)).

       Martinez argues that his entire interview with Springer was custodial because Martinez

knew he was the focus of an investigation and because Springerhad probable cause to arrest him

at the beginning of the interview based on the complainant's forensic interview. In the alternative,

Martinez argues the interview became custodial at the moment he admitted to the first sexual act

with the complainant because that was a pivotal admission establishing probable cause to arrest.

See Ruth v. State, 645 S.W.2d 432, 436 (Tex. Crim. App. [Panel Op.] 1979). While it is true that

a suspect's "pivotal admission" can be a manifestation of probable cause to arrest, see Dowthitt,

931 S.W.2d at 256-57, such a manifestation is not sufficient to show Martinez's interrogation was

custodial without the existence of other factors. See Saenz, 411 S.W.3d at 496; Dowthitt, 931

S.W.2d at 255; Trejos v. State, 243 S.W.3d 30, 46^17 (Tex. App.—Houston [1st Dist.] 2007, pet.

refd) ("We conclude that appellant's statements made during the initial interview . . . provided

                                               -5-
                                                                                       04-12-00739-CR



 sufficient probable cause to arrest him       However, we conclude that the other circumstances
 present, when viewed in a light most favorable to the trial court's ruling, are sufficient to show
 that he was not in custody.").

        The trial court's findings of fact support the trial court's conclusion thatMartinez was not

 in custody during the interview with Springer for several reasons. First, the trial court found that
there was no evidence that Martinez was coerced to be at the interview and that the interview
between Martinez and Springer was "voluntarily initiated." See Oregon v. Mathiason, 429 U.S.
492,495 (1977) (per curiam) (holding defendant's interrogation noncustodial where he voluntarily
came tothe police station, was informed he was not under arrest, was questioned for a half hour,
and left the station afterwards). Second, the trial court found the entire interview lasted only fifty
minutes and the time between the beginning of the interview and Martinez's first admission to

sexual conduct with the complainant was twelve minutes. See id.; cf. Dowthitt, 931 S.W.2d at256-
57 (holding twelve hours between start of defendant's interrogation and his incriminating
admission was a factor supporting conclusion defendant was in custody). Third, the trial court

found there was no evidence that Martinez was physically prevented from leaving or that
Martinez's freedom of movement was restricted in any way during the interview. Cf. Dowthitt,
931 S.W.2d at 256-57 (holding the fact that the defendant was accompanied by police officers on
trips to the restroom and the fact that the police ignored the defendant's requests to talk with his
wife were factors supporting conclusion defendant was in custody).

       We hold Martinez failed to meet his burden to establish he was in custody when he made

his oral and written statements to Springer. Because Springer was not obligated to give Martinez

any warnings during the interview, Miranda and article 38.22 did not require the suppression of

his oral statements. Furthermore, because Springer was not required to give warnings at any time

during Martinez's noncustodial interrogation, we need not consider whether Martinez's written
                                                -6-
                                                                                     04-12-00739-CR



 statements were the product ofatwo-step interrogation process designed to evade the requirements
 of Miranda.


                                          Jury Charge

        At the charge conference, Martinez requested a jury instruction on the general
voluntariness of his statements under article 38.22, section 6 of the Code of Criminal Procedure.
(Tex. Code Crim. Proc. art. 38.22, § 6.) The trial court did not submit a section 6 instruction.

        Section 6 is essentially independent ofthe other sections contained within Article 38.22,
and it sets out the procedures for litigating voluntariness claims in all cases where a question is
raised as to the voluntariness ofa statement ofan accused. Oursbourn v. State, 259 S.W.3d 159,
174 (Tex. Crim. App. 2008); State v. Terrazas, 4 S.W.3d 720, 724 (Tex. Crim. App. 1999). Claims
ofinvoluntariness under Article 38.22 can be, but need not be, predicated on police overreaching,
andthey could involve "sweeping inquiries into the stateof mind of a criminal defendant who has

confessed." Oursbourn 259 S.W.3d at 172. "Under Articles 38.21 and 38.22 and their

predecessors, fact scenarios that can raise a state-law claim of involuntariness (even though they
do not raise a federal constitutional claim) include the following: (1) the suspect was ill and on
medication and that fact may have rendered his confession involuntary; (2) the suspect was
mentally retarded and may not have "knowingly, intelligently and voluntarily" waived his rights;
(3) the suspect "lacked the mental capacity to understand his rights"; (4) the suspect was
intoxicated, and he "did not know what he was signing and thought it was an accident report";
(5) the suspect was confronted by the brother-in-law of his murder victim and beaten; (6) the

suspect was returned to the store he broke into 'for questioning by several persons armed "with

six-shooters.'"" Id. at 172-73 (internal citations omitted). A defendant is entitled to a general

voluntariness instruction if he has raised a question of the voluntariness of his statement and a



                                              -7-
                                                                                                   04-12-00739-CR



 reasonable jurycould find that the facts, disputed or undisputed, rendered the defendant unable to
 make a voluntary statement.1 Id. at 176.

          Martinez argues he was entitled to his requested instruction because there was evidence at

 trial that Springer lied to Martinez and made false promises during the interview and there was
 evidence he was "suicidal" at the end ofthe interview. He also argues that he suffered some harm
 from the trial court's refusal to submit the instruction.

          At trial, Springer admitted that he lied to Martinez during the interview and basically told
him that he would not be in trouble so long as any sexual encounters with the complainant were
consensual. Although the Court ofCriminal Appeals has not explicitly ruled on the question, ithas
indicated that a police officer's lies during an interview are not evidence supporting a section 6
instruction. See Oursbourn, 259 S.W.3d at 181-82 (considering evidence the defendant was lied

to by the police about the evidence against him in the context of an article 38.23 instruction, but

not an article 38.22 general voluntariness instruction). Martinez does not provide any authority
that the lies told by Springer demonstrate the kind of police overreaching that can support the
submission of a general voluntariness instruction under state law.

         Martinez also argues that Springer's testimony showed Martinez's mental state was

affected because he was "suicidal." Springer testified that at the end of the interview he asked

Martinez what should be done to someone who does things like this. Martinez replied they should

be severely punished. Springer testified he thought that this response was shocking and unusual,

and he decided to arrest Martinez at that time because he thought he might hurt himself or




1The State argues the trial court did not err in denying the instruction because the interview was noncustodial. We
reject this argument because the Court of Criminal Appeals has held that section 6 "applies to both an accused's
custodial and non-custodial statements because it provides that only 'voluntary' statements may be admitted."
Oursbourn, 259 S.W.3d at 171; see also Terrazas, 4 S.W.3d at 727 (overruling prior precedent limiting section 6's
applicability to custodial statements).

                                                       -8-
                                                                                       04-12-00739-CR



 somebody else. On cross-examination, Springer expressly declined to characterize Martinez as

 suicidal at the end of the interview. We conclude Springer's testimony was insufficient evidence
 from which areasonable jury could determine Martinez's statements were involuntarily made. Cf
 Oursbourn, 259 S.W.3d at 181 (holding general voluntariness instruction should have been

submitted where evidence showed defendant was initially declared incompetent to stand trial two
weeks after his interrogation and confession, a psychologist testified defendant was manifesting
symptoms of his bipolar disorder during interrogation, anddefendant's mother testified defendant

was in a "manic" state shortly before and afterhis arrest).

        We hold Martinez was not entitled to a general voluntariness instruction.

                                           Due Process


        In his first two issues for review, Martinez complains the trial court erroneously restricted
his examination of three witnesses and the trial court's restrictions were so severe that his

constitutional right to present a meaningful defense under the Sixth and Fourteenth Amendments

was violated.


       "Whether rooted directly in the Due Process Clause of the Fourteenth Amendment or in

the Compulsory Process or Confrontation Clauses of the Sixth Amendment, the Constitution

guarantees criminal defendants 'a meaningful opportunity to present a complete defense.'" Holmes

v. South Carolina, 547 U.S. 319, 324 (2006) (quoting Crane v. Kentucky, 476 U.S. 683, 690

(1986)). "[T]here are two distinct scenarios in which rulings excluding evidence might rise to the

level of a constitutional violation: 1) a state evidentiary rule which categorically and arbitrarily
prohibits the defendant from offering otherwise relevant, reliable evidence which is vital to his

defense; and 2) a trial court's clearly erroneous ruling excluding otherwise relevant, reliable

evidence which forms such a vital portion of the case that exclusion effectively precludes the

defendant from presenting a defense." Wiley v. State, 74 S.W.3d 399,405 (Tex. Crim. App. 2002)
                                                -9-
                                                                                        04-12-00739-CR



(internal citations and quotation marks omitted). "In the first category, the constitutional infirmity
isin the arbitrary rule ofevidence itself." Id. "In the second category, the rule itself isappropriate,
but the trial court erroneously applies the rule to exclude admissible evidence to such an extent

that iteffectively prevents thedefendant from presenting his defensive theory." Id. "Inother words,

the erroneous ruling goes to the heart of the defense." Id.

        Martinez complains that the trial court prohibited him from asking any witness about any

specific instances of thecomplainant's conduct or background, from asking any questions to show

the context in which the complainant's outcry was made, from asking any questions to rebut the

false impressions of the circumstances surrounding the complainant's outcry, and from exploring

any matter which would show the complainant's bias, motive, or self-interest at the time of the

outcry except through general character questions. Martinez's complaint applies to his cross-

examination of the complainant and the complainant's father. It also applies to his direct

examination of his own witness—namely, the person to whom the complainant made his outcry.

       Martinez's brief contains a summary of the proffer hearings for all three witnesses and the

trial court's reasons for excluding the evidence. Martinez doesnot argue that any stateevidentiary

rule arbitrarily deprived him of the opportunity to offer otherwise relevant and reliable evidence

that was vital to his defense. Instead, Martinez appearsto argue the trial court erred in every ruling

it made during the proffer hearings and that these erroneous rulings prevented him from presenting

a meaningful defense.

       Martinez, however, does not explain why each ruling made by the trial court was "clearly

erroneous." Instead, he cites and discusses authority for broad evidentiary propositions that

evidence of a witness's bias or motive, evidence to correct a false impression, and contextual

evidence are admissible. Although some of Martinez's proffered evidence may have been

admissible to show bias or motive or for some other evidentiary purpose, that alone does not

                                                -10-
                                                                                      04-12-00739-CR



establish that the trial court clearly erred by excluding the evidence. See Delaware v. Van Arsdall,
475 U.S 673, 679 (1986) (holding a trial court retains "wide latitude insofar as the Confrontation

Clause is concerned to impose reasonable limits on such cross-examination based on concerns

about, among other things, harassment, prejudice, confusion ofthe issues, the witness' safety, or
interrogation that is repetitive or only marginally relevant."); Hammer v. State, 296 S.W.3d 555,
561 (Tex. Crim. App. 2009) ("Generally, the right to present evidence and to cross-examine

witnesses under the Sixth Amendment does not conflict with the corresponding rights under state
evidentiary rules" and "[t]hus, most questions concerning cross-examination may be resolved by
looking to the Texas Rules of Evidence."). Many of the trial court's rulings were based on its

conclusions that the proffered evidence was not relevant or was otherwise barred under other

evidentiary rules such as Rule 403, Rule 404, or Rule 608. But Martinez fails to argue orexplain
how each one of the trial court's rulings excluding his proffered evidence was "clearly
erroneous"—a necessary prerequisite to prevail on his due process claim. See Wiley, 74 S.W.3d at

406. We hold Martinez has failed to present his due process argument in a waythat would allow

this court to conclude his constitutional right to present a meaningful defense was violated. See

Allen v. State, No. 14-12-01086-CR, 2014 WL 3587372, at *8 (Tex. App.—Houston [14th Dist.]

July 22, 2014, pet. filed) (mem. op., not designated for publication) ("Wiley is of no assistance to

appellant as appellant has not established that the trial court clearly erred when it sustained the

State's hearsay objection to this testimony.").

                                        Sealed Records


       Finally, Martinez asks this court to examine certain sealed records for Brady material. See

Brady v. Maryland, 373 U.S. 83 (1963) (holding the State has a duty to disclose material

exculpatory evidence to the defense). Those records contain the complainant's medical records

from Laurel Ridge Hospital where he stayed afterthe sexual encounters but before his outcry. The
                                                  -11 -
                                                                                        04-12-00739-CR



State offered the records to the trial court for an in camera inspection. The trial court inspected the
records and determined they did not contain Brady material. We have examined the records, and
we hold the trial court correctly determined that there is no information in those records which

Brady would have required the State to disclose.

                                            Conclusion

       We affirmthe trial court's judgments on each count.


                                                   Luz Elena D. Chapa, Justice

Do Not Publish




                                                 12-